DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 20 recite “SiOx” wherein “x” is undefined which renders the claims indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (DE 102015223838) using Mueller et al. (US 2017/0150800) as the English language equivalent in view of Kaneko et al. (US 2004/0104135).
Meuller discloses a cosmetic product for modifying the natural color of keratinous fibers (paragraph [0001]) comprising at least one multi-layer film (F), wherein the multi-layer film (F) comprises at least one first polymer layer (P1) (paragraphs [0127 – 0133]), at least one second polymer layer (P2) (paragraph [0113]) and at least one barrier layer (BS) (paragraphs [0140 – 0152]) and at least one cosmetic composition (KM) packaged in the packaging (VP) and comprising at least one oxidizing compound, at least one C8 – C30 alcohol, and at least one non-ionic surfactant (paragraphs [0085 – 0091] and [0178 – 0181]), wherein the first polymer layer (P1) is formed from polyethylene terephthalate or polyethylene naphthalate (paragraphs [0127 – 0133]), the second polymer layer (P2) is formed from a polyolefin (paragraph [0113]) and the barrier layer (BS) is formed from SiOx (paragraphs [0140 – 0152]).
Meuller discloses Cosmetic product for modifying the natural color of keratinous fibers comprising at least one packaging (VP) (paragraph [0001]) comprising at least one multi-layer film (F), wherein the multi-layer film (F) comprises at least one first polymer layer (P1) formed from polyethylene terephthalate (paragraphs [0127 – 0133]), at least one second polymer layer (P2) formed from polyethylene (paragraph [0113]) and at least one barrier layer (BS) formed from an SiOx layer (paragraphs [0140 – 0152]), wherein the at least one multi-layer film comprises the at least one barrier layer (BS) between the at least one first polymer layer (P1) and the at least one second polymer layer (P2), and wherein the first polymer layer (P1) forms the outer layer (paragraphs [0140 – 0152]), and at least one cosmetic composition (KM) packaged in the packaging (VP) and comprising at least one oxidizing compound in a total amount of from about 1.5 to 15% by weight, relative to the total weight of the cosmetic composition (KM), a mixture of linear C16 – C18 alcohols (Cetearyl alcohol is a mixture of linear C16 – C18 alcohols) in a total amount of from about 1.5 to about 5.0% by weight, based on the total weight of the cosmetic composition (KM), and a mixture of linear C16 – C18 alcohols substituted with an average of 20 ethoxy groups in a total amount of from about 0.50 to 1.5% by weight, based on the total weight of the cosmetic composition (KM) (Ceteareth-20 is a mixture of linear C16 – C18 alcohols substituted with an average of 20 ethoxy groups) (paragraphs [0085 – 0091] and [0178 – 0181]).
Meuller does not disclose that the barrier layer is formed from a polyester (PET) provided with an SiOx layer.
Kaneko discloses a barrier layer which is formed from a polyester (PET) provided with an SiOx layer as an intermediate layer in a package for hair dyes (Fig. 2 and paragraphs [0016 – 0019], [0023 – 0024]) for the purpose of providing improved barrier and/or mechanical properties.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a polyester (PET) provided with an SiOx layer in Meuller in order to provide improved barrier and/or mechanical properties in order to provide improved barrier and/or mechanical properties.
With regards to claim 2, Meuller discloses the thickness values to the first and second polymer layers (paragraphs [0123 and [0129]).  Kaneko discloses the thickness value of the barrier layer (see Table 1, paragraph [0029]).
With regards to claim 3, the recited oxygen transmission rate and relative humidity is provided upon the combination of Meuller and Kaneko since the combination discloses the structure and materials recited in claim 1.  It would have been obvious to have provided the recited oxygen transmission rate and relative humidity in order to provide improved gas barrier properties.
With regards to claim 4, the recited adhesive strength and seal strength is provided upon the combination of Meuller and Kaneko since the combination discloses the structure and materials recited in claim 1.  It would have been obvious to have provided the recited adhesive strength and seal strength in order to provide improved adhesion/sealing and/or mechanical properties.
Claims 5 and 6 are discloses in Meuller (paragraphs [0140 – 0152]).
With regard to claims 7 and 17, it would have been obvious to have provided applicant’s recited acidic pH values for the cosmetic composition in order to provide a cosmetic composition which has reduced damage to hair and a gentler, subtler hair color.
With regard to claims 8-10, Meuller discloses the recited materials and concentrations for the cosmetic product (Cetearyl alcohol is a mixture of linear C16 – C18 alcohols) (paragraphs [0085 – 0091] and [0178 – 0181]).
With regard to claims 11-12, Meuller discloses the recited materials for the first and second polymer layer (paragraphs [0113], [0127 – 0133]).
With regard to claims 13 and 16, Kaneko discloses a barrier layer which is formed from a polyester (PET) provided with an SiOx layer at a thickness of 12 microns (Fig. 2 and paragraphs [0016 – 0019], [0029]).
With regard to claims 14-15, Meuller discloses the recited thicknesses for the first and second polymer layers (paragraphs [0123], [0129]).
With regards to claim 18, Meuller discloses Ceteareth-20 which is a mixture of linear C16 – C18 alcohols substituted with an average of 20 ethoxy groups at a concentration of 1 % (paragraphs [0178 – 0182]).
With regards to claim 19, Meuller discloses Cetearyl alcohol which is a mixture of linear C16 – C18 alcohols at a concentration of 3.6% (paragraphs [0178 – 0182]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,083,673. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 11,083,673 encompass the scope of instant claims 1-20.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/757,874 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 16/757,874 encompass the scope of instant claims 1-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/760,018 in view of Mueller et al. (DE 102015223838) using Mueller et al. (US 2017/0150800) as the English language equivalent.  Claims 1-20 of copending Application No. 16/760,018 substantially encompass the scope of instant claims 1-20.  
However, claims 1-20 of copending Application No. 16/760,018 do not recite at least one cosmetic composition (KM) packaged in the packaging (VP) and comprising at least one oxidizing compound, at least one C8 – C30 alcohol, and at least one non-ionic surfactant.
Meuller discloses at least one cosmetic composition (KM) packaged in the packaging (VP) and comprising at least one oxidizing compound, at least one C8 – C30 alcohol, and at least one non-ionic surfactant (paragraphs [0085 – 0091] and [0178 – 0181]) for the purpose of providing improved dying of hair.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided at least one cosmetic composition (KM) packaged in the packaging (VP) and comprising at least one oxidizing compound, at least one C8 – C30 alcohol, and at least one non-ionic surfactant in claims 1-20 of copending Application No. 16/760,018 in order to provide improved dying of hair.
This is a provisional nonstatutory double patenting rejection.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM

June 30, 2022